FILED
                                                                                                                 6/8/2020
                                                                                                       Clerk, U.S. District & Bankruptcy
                                                                                                       Court for the District of Columbia
                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

RAYMOND FURMAN,                                      )
                                                     )
                 Petitioner,                         )
                                                     )
        v.                                           )        Civil Action No. 1:20-cv-01442 (UNA)
                                                     )
ERROL ARTHUR, et al.,                                )
                                                     )
                 Respondents.                        )

                                       MEMORANDUM OPINION

        This matter is before the court on its initial review of petitioner’s pro se petition for habeas

corpus relief pursuant to 28 U.S.C. § 2241 and application for leave to proceed in forma pauperis.

Petitioner’s in forma pauperis application will be granted and his petition will be dismissed

without prejudice.

        Petitioner is an inmate at the District of Columbia Central Detention Facility. He sues a

Judge for the Superior Court of the District of Columbia and the Superior Court itself. 1 He is a

pre-trial detainee awaiting trial before the Superior Court in United States v. Furman, No. 2017

CF1 017747. He alleges (1) ineffective assistance of counsel, and (2) violation of his right to

speedy trial and improper tolling as a result of trial postponements. He also alleges that the

government has failed to respond to his motion to dismiss. He seeks release from detainment and

this court’s review of the Superior Court proceedings.

        As a general rule, applicable here, this court lacks jurisdiction to review the decisions of

the Superior Court. See Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert.


1
 Petitioner has also sued the incorrect respondents. A petitioner’s “immediate custodian” is the proper respondent in
a Section 2241 habeas corpus action. See Rumsfield v. Padilla, 542 U.S. 426, 434–35 (2004); see also Blair-Bey v.
Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998) (“[T]he appropriate defendant in a habeas action is the custodian of the
prisoner.”) (citing Chatman-Bey v. Thornburg, 864 F. 2d 804, 810 (D.C. Cir. 1988) (en banc)).
denied, 513 U.S. 1150 (1995) (citing District of Columbia Court of Appeals v. Feldman, 460 U.S.

462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)). Such is the province

of the District of Columbia Court of Appeals. Similarly, this court must also abstain from

interfering in ongoing Superior Court proceedings. See Hoai v. Sun Refining and Marketing Co.,

Inc., 866 F.2d 1515, 1517 (D.C. Cir. 1989) (citing Younger v. Harris, 401 U.S. 37, 43–45 (1971)).

       Given “the fundamental policy against federal interference with state criminal

prosecutions[,]” Younger, 401 U.S. at 46, the court will dismiss the instant action. A separate

order accompanies this memorandum opinion.




                                                     __________/s/_____________
                                                        EMMET G. SULLIVAN
                                                       United States District Judge

DATE: June 8, 2020